Citation Nr: 1135673	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service acts as a bar to Department of Veterans Affairs (VA) gratuitous benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The appellant served on active duty from September 1969 to October 1971, with several periods of time lost without pay during that time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the VA Regional Office (RO) in St. Petersburg, Florida.  In June 2006, the appellant filed a claim for service connection for spinal stenosis, hypertension, asthma, and posttraumatic stress disorder (PTSD), indicating that he had been denied service connection previously but he wanted to be reconsidered.  In October 2006, the RO advised the appellant that his previous unspecified claim for VA compensation had been disallowed due to the character of his discharge.  Additionally, the appellant was advised that, although he was ineligible for VA gratuitous benefits (such as compensation) due to the character of his discharge, he was still eligible to receive VA health care services for any disabilities that were found to be service-connected for that purpose.  The appellant disputed the determination as to the character of his discharge, and a Statement of the Case was issued in May 2007.  

Most recently, the Board, in November 2009 recharacterized the issue to reflect that the appellant's claim had previously been denied.  The Board determined that new and material evidence sufficient to reopen the previously denied claim had been received and remanded the claim for development.  

The Board notes that at the time of its most recent decision, in November 2009, the appellant was represented by private counsel.  However, a July 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Disabled American Veterans, is of record.  Such revokes any prior appointment. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.

The Board, at the time of its most recent remand in November 2009, directed the AMC/RO to provide the appellant specific notice as to his claim, seek additional information from the appellant as to any in-service psychiatric treament, seek additional information from the appellant as to any outstanding VA or private treatment records, and readjudicate his claim and forward the appellant and his representative a Supplemental Statement of the Case (SSOC).  

In a letter dated in February 2010, the RO sent the appellant specific notice as to his claim and sought the records described by the Board.  The RO sought additional service treatment records from the National Personnel Records Center (NPRC) and received a negative response in March 2010.  A Formal Finding of Unavailability was issued, and the appellant was notified of the same, in April 2010.  

A Report of Contact, dated in October 2010, indicates that the appellant called the RO to officially change his address.  The subsequent SSOC, dated in January 2011, appears to have been mailed to the wrong address.  Report of Contact, dated in February 2011, indicates that the appellant called the RO and reported that he never received the January 2011 SSOC.  It appears that the appellant sent a copy of the January 2011 SSOC with a written statement to the RO in February 2011, however, it remains unclear how he could have had a copy of the very document he claimed not to have received.  In any event, a statement submitted by the appellant's representative, in June 2011, affirmed that to date, the appellant had not received the letters dated in February 2010 and April 2010, or the SSOC dated in January 2011. 

Further, the Board notes that while the appellant appointed the Disabled American Veterans as his representative in July 2010, the January 2011 SSOC was sent to his former private attorney.  
In this case, it is clear that as of June 2011, the appellant still had not received copies of the February 2010 and April 20110 letters, or the January 2011 SSOC, and the AMC/RO must provide him copies of such.  Thus, an additional remand for the requested action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Provide the appellant and his representative copies of the notification letters dated in February 2010 and April 2010, and the SSOC dated in January 2011.  Allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


